Citation Nr: 1124596	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which essentially reopened and granted the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, assigning a 10 percent rating effective January 30, 2004.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, forward flexion to 80 degrees without pain, no abnormal spinal curvatures, no muscle spasms, no tenderness to palpation, and no additional limitation of motion due to flare-ups of pain.

2.  There is no competent evidence of bowel or bladder impairment or other neurological abnormalities associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  38 C.F.R. § 4.71a, DC 5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for degenerative disc disease of the lumbosacral spine is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2004 VCAA notice letter was issued prior to May 2004 rating decision which denied the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine; thus, this notice was timely.  Because the Veteran's higher initial rating claim for degenerative disc disease of the lumbosacral spine is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for degenerative disc disease of the lumbosacral spine, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Veteran was provided with VA examination in 2008 which addressed the nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  Since that report provides the findings necessary to accurately rate the condition - such as range of motion, functional impairment, etc. - the examination was adequate.  There is no need to provide a more current examination, as there is no indication in the claims file that the severity of the disability has changed in any way since the 2008 examination.  The Veteran has not alleged such, and there are no medical records suggesting this may be the case.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated.  He specifically contends that the current 10% rating assigned for this disability is inconsistent with the evidence of record.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected degenerative disc disease of the lumbosacral spine currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, DC 5243 (2010).  DC 5243 provides that intervertebral disc syndrome (IVDS) can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes.  Because the competent evidence shows that the Veteran's service-connected degenerative disc disease of the lumbosacral spine does not result in any incapacitating episodes of IVDS, however, this disability is evaluated under the General Rating Formula.  Id.

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned under the General Rating Formula for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned under the General Rating Formula for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC's 5235-5243.  [note: the general rating formula also addresses cervical spine disorders, but has been edited as above to address the lumbar spine disorder at issue here.]

Note (1) to the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) states that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.  Despite the Veteran's assertions to the contrary, the competent evidence shows that his service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, forward flexion to 80 degrees without pain, no abnormal spinal curvatures, no muscle spasms, no tenderness to palpation, and no additional limitation of motion due to flare-ups of pain (as seen on VA examination in January 2008).  

In January 2004, the Veteran filed a claim for the lumbar spine condition.  A private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in December 2004 showed small to moderate central disc herniation at L4-L5 which caused mild lateral recess and central canal narrowing, moderate disc degeneration at L5-S1 with asymmetric right disc herniation contacting the right S1 nerve root in the lateral recess and no significant neural foraminal stenosis.

On VA examination in January 2008, the Veteran's complaints included morning stiffness in the back.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service treatment records.  The Veteran stated that he currently took ibuprofen 2 tablets a day, 21 out of 30 days a month, for his back.  He reported that he had worn a back brace in the past which did not help with his low back pain.  He also reported that physical and massage therapy had helped in the past with his low back pain.  He was able to walk for 2 hours, sit for 2-3 hours, and stand for 1.5 hours before he experienced back pain.  He denied any radiculopathy or bowel or bladder complaints or dysfunction due to his low back problems.  He could walk unaided and did not use a cane, crutch, or walker, brace, corset, or belt.  He was not unsteady and had no history of falls.  He also was able to perform his activities of daily living without difficulty.  He further denied any additional limitation of motion or functional impairment during flare-ups and only experienced pain.  Physical examination of the thoracolumbar spine showed no increased kyphosis, no scoliosis, no loss of normal lumbar lordosis, no visible or palpable spasms of the paraspinous musculature, and no tenderness to the paraspinous musculature.  Range of motion testing showed lateral flexion to 30 degrees bilaterally, extension to 30 degrees, forward flexion to 80 degrees, and rotation to 30 degrees bilaterally.  All range of motion testing was achieved without complaints of pain.  Muscle strength was 5/5 bilaterally in the lower extremities.  Deep tendon reflexes were equal and +2/4.  Sensation was intact in the lower extremities.  Gait was normal.  Straight leg raising was negative.  X-rays showed degenerative changes involving the lumbar spine.  

Following physical examination of the Veteran in January 2008, the VA examiner stated that he found no objective clinical evidence that function was limited by any of the DeLuca factors.  Pain had the greatest functional impact.  The Veteran also had no physician-directed bed rest in the previous 12 months due to any incapacitating episodes of a spine condition.  The diagnoses included degenerative disc disease of the lumbar spine.  

On private outpatient treatment in April 2008, the Veteran's complaints included back pain.  The Veteran reported a history of lumbago during active service.  Physical examination showed a normal gait and stance.  The assessment included lumbago.

The Board acknowledges the Veteran's assertion that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated.  The competent evidence does not support this assertion, however, and shows instead that the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, forward flexion limited to between 60 and 85 degrees.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  

VA examination in January 2008 showed forward flexion to 80 degrees without complaints of pain, no abnormal spinal contour or curvature, and no muscle spasms.  X-rays confirmed the presence of degenerative changes in the lumbosacral spine.  There was no additional limitation of motion in the Veteran's lumbosacral spine due to any of the DeLuca factors.  The Veteran also had no physician-directed bed rest in the previous 12 months due to any incapacitating episodes of a spine condition.  Physical examination in April 2008 showed a normal gait and stance.  The competent evidence does not suggest that the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by forward flexion between 30 and 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour (i.e., a 20 percent rating under the general rating formula) such that an initial rating greater than 10 percent is warranted under DC 5243.  Id.  The Veteran's service-connected degenerative disc disease of the lumbosacral spine also has not resulted in any incapacitating episodes or physician-prescribed bed rest such that an evaluation under the rating formula for IVDS is appropriate.  Id.  

The mild nature of the Veteran's lumbar spine disability is confirmed by his medical records from Lackland AFB.  Although he has sought treatment for other conditions since the January 2008 VA examination, the only time he raised his back condition was in April 2008 when he requested an etiology opinion.  Other than that, he has not complained of back problems.  In June 2008, he denied musculoskeletal complaints and the spine examination was normal.  There are several references in the medical records that he is very physically active, including regular biking, walking, and weight lifting.  

Thus, the Board finds that the criteria for an initial rating greater than 10 percent for degenerative disc disease of the lumbosacral spine have not been met.  

The Board also finds that a separate rating for bowel or bladder impairment or other neurological abnormality associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine is not warranted.  He has denied repeatedly that he experiences any bowel or bladder impairment associated with these disabilities, including on VA examination conducted during the pendency of this appeal.  There is also no evidence of neurological complaints.  He denied such on the 2008 VA examination.  A VA examination was conducted in August 2009 for his carpal tunnel syndrome, but the examiner evaluated the neurological status of the Veteran's lower extremities as well, and no abnormalities were shown. 

The Board finally finds that, because the competent evidence indicates that the Veteran's service-connected degenerative disc disease of the lumbosacral spine has not changed during the pendency of this appeal, consideration of staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative disc disease of the lumbosacral spine.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected degenerative disc disease of the lumbosacral spine is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  This is especially true because the 10 percent rating currently assigned for the Veteran's degenerative disc disease of the lumbosacral spine contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in January 2008 that he was employed as a civil servant and had not experienced any incapacitating episodes of low back pain in the previous 12 months.  He does not contend, and the competent evidence does not show, that his service-connected degenerative disc disease of the lumbosacral spine interfered with his employment.  He also has not been hospitalized for treatment of his service-connected degenerative disc disease of the lumbosacral spine at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


